Beady, J.:
I rolunctantly concur in tbc result, in this proceeding, at which Justice Ingalls has arrived, but more on account of the effect of the decision in the People ex rel. Williams v. Haines (49 N. Y., 587) than from the supposed commission of any substantial error.
If the extra filling was necessary to accomplish the work, as it seems to have been, then it was incidental and would not be a substantial error within the meaning of'the statute or the decisions expressing its proper interpretation. The case of the Emigrant Industrial Savings Panic, to which Justice Ingalls refers, decided that work done without a contract, and, therefore, without original authority, presented a substantial error. It was not declared that an excess of expenditure from necessity to make a valid contract effective, created one. The questions involved are, I think, important, and the court of last resort will doubtless set the law at rest.
Present — Beady, P. J., and Ingalls, J.
Order affirmed, with costs and disbursements without prejudice to application by appellant at Special Term to correct assessments.